DISMISS and Opinion Filed August 29, 2022




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-22-00546-CV

                            MIA WAFER, Appellant
                                    V.
                        HILLTOP RESIDENTIAL, Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-22-00777-D

                         MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Molberg, and Justice Smith
                          Opinion by Chief Justice Burns
       After reviewing the clerk’s record, the Court questioned its jurisdiction over

this appeal because the judgment is not definite in its award of appellate attorney’s

fees. We directed appellant to file a letter brief addressing the Court’s concern with

an opportunity for appellee to respond.

       Generally, an appeal may be taken only from a judgment that is final and

definite. See Hinde v. Hinde, 701 S.W.2d 637, 639 (Tex. 1985) (per curiam). A

judgment is final if it disposes of all parties and issues; it is definite if it defines the

parties’ rights or “provide[s] a definite means of ascertaining [the parties’] rights”

such that “ministerial officers can carry the judgment to execution without
ascertainment of facts” not stated in the judgment. Id. (quoting Steed v. State, 183

S.W.2d 458, 460 (Tex. 1944)).

      The trial court’s judgment in the underlying forcible detainer action awards to

appellee possession of the property, attorney’s fees through trial in the amount of

$1,000 and “in the event of an unsuccessful appeal by [appellant], any reasonable

and necessary amounts.” The award of appellate attorney’s fees is not definite such

that ministerial officers could carry the judgment to execution without ascertainment

of facts not stated in the judgment. See id. In her letter brief, appellant addresses

the timeliness of the appeal which the Court does not dispute. She fails to address

the indefinite award of appellate attorney’s fees.

      Because the judgment does not set the amount of appellate attorney’s fees

awarded in the event of an unsuccessful appeal, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 43.2(a).




                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE

220546F.P05




                                         –2–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

MIA WAFER, Appellant                     On Appeal from the County Court at
                                         Law No. 4, Dallas County, Texas
No. 05-22-00546-CV        V.             Trial Court Cause No. CC-22-00777-
                                         D.
HILLTOP RESIDENTIAL, Appellee            Opinion delivered by Chief Justice
                                         Burns. Justices Molberg and Smith
                                         participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered August 29, 2022




                                   –3–